DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 9-12, 15-19, and 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising: a rotation shaft (Figure 3A, element 308); a driving element (Figure 3A, element 307), configured to drive the rotation shaft (Figure 3A, element 308) to rotate; and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), connected to the rotation shaft (Figure 3A, element 308) and disposed on a transmission path of at least one beam (i.e. transmission path of the light beam illustrated in Figure 3A); a polarizing element (i.e. filter wheel [element 1550]; page 11, paragraph 0117, line 15) comprising a plurality of polarizing subregions (Figure 15C, element 1540) that have polarizing materials of different polarization directions (Figure 15C, element 1530).  Also, Uchiyama (US Pub. No. 2019/0391473 A1) discloses a diffusing element (Figure 5, elements 51 and 52), fixed to the polarizing element (Figure 5, element 53; changes the polarization of the light from clockwise circularly polarization [i.e. polarization of element BLc1] to counterclockwise circular polarization [i.e. polarization of BLc2]; page 5, paragraph 0064, lines 1-10) and coincided with the polarizing element (Figure 5, element 53), wherein the driving element (Figure 5, element 54) is configured to simultaneously drive the polarizing element (Figure 5, element 53) and the diffusing element (Figure 5, elements 51 and 52).  However, DeCusatis et al., Uchiyama, and the prior art of record neither shows nor suggests a polarizing rotation device comprising the at least one beam sequentially and only once penetrates through the diffusing element and the polarizing element such that the at least one beam penetrating through the polarizing element has different polarization states at different time, and variation of the polarization states is not continuous.
Regarding claim 12, Wu et al. (US Pub. No. 2018/0199013 A1) discloses a projection device (Figure 1, element 100), comprising: an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and the illumination system (Figure 1, element 110) comprising: at least one excitation light source (Figure 1, element 112B), configured to provide at least one excitation beam (Figure 1, element IB); and a light uniforming element (i.e. light homogenizing element; Figure 1, element 119), being pervious to a part of the at least one excitation beam to form the illumination beam (Figure 1, element IW); at least one light valve (i.e. imaging element; Figure 1, element 120), disposed on a transmission path of the illumination beam (Figure 1, element IW), and configured to convert the illumination beam (Figure 1, element IW) into an image beam (Figure 1, element IM; page 2, paragraph 0020, lines 9-11); and a projection lens (Figure 1, element 130), disposed on a transmission path of the image beam (Figure 1, element IM; page 2, paragraph 0020, lines 11-12), and configured to convert the image beam (Figure 1, element IM) into a projection beam (page 2, paragraph 0020, lines 12-14).  Also, DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising a rotation shaft (Figure 3A, element 308), a driving element (Figure 3A, element 307) and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), wherein the driving element (Figure 3A, element 307) is configured to drive the rotation shaft (Figure 3A, element 308) to rotate, the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is connected to the rotation shaft (Figure 3A, element 308) and is disposed on a transmission path of the at least one excitation beam (i.e. transmission path of the light beam illustrated in Figure 3A); a polarizing element (i.e. filter wheel [element 1550]; page 11, paragraph 0117, line 15) comprising a plurality of polarizing subregions (Figure 15C, element 1540) that have polarizing materials of different polarization directions (Figure 15C, element 1530).  Furthermore, Uchiyama (US Pub. No. 2019/0391473 A1) discloses a diffusing element (Figure 5, elements 51 and 52) fixed to the polarizing element (Figure 5, element 53; changes the polarization of the light from clockwise circularly polarization to counterclockwise circular polarization; page 5, paragraph 0064, lines 1-10) and coincided with the polarizing element (Figure 5, element 53), wherein the driving element (Figure 5, element 54) is configured to simultaneously drive the polarizing element (Figure 5, element 53) and the diffusing element (Figure 5, elements 51 and 52).  However, Wu et al., DeCusatis et al., Uchiyama and the prior art of record neither shows nor suggests a projection device comprising at least one excitation beam sequentially and only once penetrates through the diffusing element and the polarizing element such that the at least one excitation beam penetrating through the polarizing element has different polarization states at different time, and variation of the polarization states is not continuous.
Regarding claim 23, Wu et al. (US Pub. No. 2018/0199013 A1) discloses a projection device (Figure 1, element 100), comprising: an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and comprising: a light source (Figure 1, elements 112B and 112R), comprising at least one excitation light source (Figure 1, element 112B) and at least one auxiliary light source (Figure 1, element 112R), wherein the at least one excitation light source (Figure 1, element 112B) is configured to provide at least one excitation beam (Figure 1, element IB), and the at least one auxiliary light source (Figure 1, element 112R) is configured to provide at least one auxiliary beam (Figure 1, element IR_1); and a light uniforming element (i.e. light homogenizing element; Figure 1, element 119), being pervious to a part of the at least one excitation beam (Figure 1, element IB) and the at least one auxiliary beam (Figure 1, element IR_1) to form the illumination beam (Figure 1, element IW); at least one light valve (i.e. imaging element; Figure 1, element 120), disposed on a transmission path of the illumination beam (Figure 1, element IW), and configured to convert the illumination beam (Figure 1, element IW) into an image beam (Figure 1, element IM; page 2, paragraph 0020, lines 9-11); and a projection lens (Figure 1, element 130), disposed on a transmission path of the image beam (Figure 1, element IM; page 2, paragraph 0020, lines 11-12), and configured to convert the image beam (Figure 1, element IM) into a projection beam (page 2, paragraph 0020, lines 12-14).  Furthermore, DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising a rotation shaft (Figure 3A, element 308), a driving element (Figure 3A, element 307) and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), wherein the driving element (Figure 3A, element 307) is configured to drive the rotation shaft (Figure 3A, element 308) to rotate, and the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is connected to the rotation shaft (Figure 3A, element 308); wherein the driving element (Figure 3A, element 307) is configured to drive the polarizing element (i.e. polarizing filter; Figure 3A, element 306) to rotate sequentially while taking the rotation shaft (Figure 3A, element 308) as a rotation central axis (i.e. rotational axis of element 306).  However, Wu et al., DeCusatis et al. and the prior art of record neither shows nor suggest a projection device wherein the polarizing element is disposed on a transmission path of the at least one auxiliary beam; and when the polarizing element is rotated, the at least one auxiliary beam penetrates through the polarizing element, and the at least one auxiliary beam penetrating through the polarizing element has different polarization states at different time.
Regarding claim 28, Wu et al. (US Pub. No. 2018/0199013 A1) discloses an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and the illumination system (Figure 1, element 110) comprising: at least two light sources (Figure 1, elements 112B and 112R), configured to provide at least two beams (Figure 1, elements IB and IR_1); at least one light valve (i.e. imaging element; Figure 1, element 120), disposed on a transmission path of the illumination beam (Figure 1, element IW), and configured to convert the illumination beam (Figure 1, element IW) into an image beam (Figure 1, element IM; page 2, paragraph 0020, lines 9-11); and a projection lens (Figure 1, element 130), disposed on a transmission path of the image beam (Figure 1, element IM; page 2, paragraph 0020, lines 11-12), and configured to convert the image beam (Figure 1, element IM) into a projection beam (page 2, paragraph 0020, lines 12-14).  Furthermore, DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising a rotation shaft (Figure 3A, element 308), a driving element (Figure 3A, element 307) and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), wherein the driving element (Figure 3A, element 307) is configured to drive the rotation shaft (Figure 3A, element 308) to rotate, the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is connected to the rotation shaft (Figure 3A, element 308); wherein the driving element (Figure 3A, element 307) is configured to drive the polarizing element (i.e. polarizing filter; Figure 3A, element 306) to rotate sequentially while taking the rotation shaft (Figure 3A, element 308) as a rotation central axis (i.e. rotational axis of element 306).  However, Wu et al., DeCusatis et al. and the prior art of record neither shows nor suggest a projection device wherein when the polarizing element is rotated, at least two beams penetrate through the polarizing element, the at least two beams penetrating through the polarizing element have different polarization states at different time, and the at least two beams penetrating through the polarizing element form the illumination beam.
Regarding claim 33, Wu et al. (US Pub. No. 2018/0199013 A1) discloses a projection device (Figure 1, element 100), comprising: an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and the illumination system (Figure 1, element 110) comprising: at least one excitation light source (Figure 1, element 112B), configured to provide at least one excitation beam (Figure 1, element IB); a light uniforming element (i.e. light homogenizing element; Figure 1, element 119), being pervious to a part of the at least one excitation beam to form the illumination beam (Figure 1, element IW); and a wavelength conversion element (i.e. wavelength conversion wheel; Figure 1, element 114) disposed on the transmission path of the at least one excitation beam (Figure 1, element IB), and located between the at least one excitation light source (Figure 1, element 112B) and the light uniforming element (i.e. light homogenizing element; Figure 1, element 119), wherein the wavelength conversion element (i.e. wavelength conversion wheel; Figure 1, element 114) converts the at least one excitation beam (Figure 1, element IB) into an excited beam (Figure 1, elements IG and IY), at least one light valve (i.e. imaging element; Figure 1, element 120), disposed on a transmission path of the illumination beam (Figure 1, element IW), and configured to convert the illumination beam (Figure 1, element IW) into an image beam (Figure 1, element IM; page 2, paragraph 0020, lines 9-11); and a projection lens (Figure 1, element 130), disposed on a transmission path of the image beam (Figure 1, element IM; page 2, paragraph 0020, lines 11-12), and configured to convert the image beam (Figure 1, element IM) into a projection beam (page 2, paragraph 0020, lines 12-14); at least one dichroic element (Figure 1, element 117), disposed between the at least one excitation light source (Figure 1, element 112B) and the wavelength conversion element (Figure 1, element 114) for guiding the at least one excitation beam (Figure 1, element IB) emitted from the at least one excitation light source (Figure 1, element 112B) to the wavelength conversion element (Figure 1, element 114).  Also, DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising a rotation shaft (Figure 3A, element 308), a driving element (Figure 3A, element 307) and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), wherein the driving element (Figure 3A, element 307) is configured to drive the rotation shaft (Figure 3A, element 308) to rotate, the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is connected to the rotation shaft (Figure 3A, element 308) and is disposed on a transmission path of the at least one excitation beam (i.e. transmission path of the light beam illustrated in Figure 3A); wherein the driving element (Figure 3A, element 307) is configured to drive the polarizing element (i.e. polarizing filter; Figure 3A, element 306) to rotate sequentially while taking the rotation shaft (Figure 3A, element 308) as a rotation central axis (i.e. rotational axis of element 306), when the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is rotated, the at least one excitation beam (i.e. light beam illustrated in Figure 3A penetrates element 306) penetrates through the polarizing element (i.e. polarizing filter; Figure 3A, element 306); at least one beam (i.e. beam emitted by the DLP projector [Figure 3A, element 309]) penetrating through the polarizing element (i.e. polarizing filter; Figure 3A, element 306) has different polarization states at different time (i.e. the polarizing filter [Figure 3A, element 306] rotates [page 4, paragraph 0064, line 2], therefore, the polarization state varies depending on its rotation).  However, Wu et al., DeCusatis et al., and the prior art of record neither shows nor suggests a projection device wherein the polarizing rotation device is located on the transmission path of the at least one excitation beam passing through the wavelength conversion element; and the at least one dichroic element guides the excited beam reflected by the wavelength conversion element and the at least one excitation beam penetrating through the polarizing rotation device to the light uniforming element.
Regarding claims 4-7, 9-11, 15-19, 24-27 and 29-32, the claims are allowable based on their dependence from allowable claims 1, 12, 23 and 28 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US Pub. No. 2016/0069558 A1) discloses wavelength conversion device including a wavelength conversion layer used for absorbing excitation light and generating converted light; a box having a first area used for transmitting the excitation light to the wavelength conversion layer and a second area used for transmitting the converted light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
06/24/2022